Case 20-08060-JDP        Doc 5      Filed 10/16/20 Entered 10/16/20 13:55:25    Desc Main
                                    Document      Page 1 of 7



Matthew G. Bennett, ISB No. 9499
Joshua M. O’Hare, ISB No. 10927
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, Idaho 83680
Phone: 208.888.9111
Fax: 208.888.5130
mbennett@foleyfreeman.com
johare@foleyfreeman.com

Attorney for Defendant

                       UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

  In re:                                          Case No. 19-40782-JDP

  JONATHON PEIRSOL,                               Chapter 7

                         Debtors.


  R. WAYNE KLEIN, J & J CHEMICAL,                 Adv. Case No. 20-08060-JDP
  INC., CHAPTER 11 PLAN
  ADMINISTRATOR,

                         Plaintiff,
                                                  ANSWER TO COMPLAINT
  v.

  JONATHON PEIRSOL (aka JON
  PEIRSOL),

                         Defendant.




       COMES NOW the Defendant, Jonathan Peirsol (“Defendant”), by and through his

counsel of record, Matthew G. Bennett of Foley Freeman, PLLC, and hereby respond to the

Complaint for Determination of Non-Dischargeability of Debt (“Complaint”, Docket No. 1-3) as

follows:


ANSWER TO COMPLAINT - 1
Case 20-08060-JDP           Doc 5   Filed 10/16/20 Entered 10/16/20 13:55:25           Desc Main
                                    Document      Page 2 of 7



                                             ANSWER

          Defendants deny each and every allegation in the Complaint, unless specifically admitted

herein.

                                             PARTIES

          1.     Defendant admits Paragraph 1.

          2.     Defendant admits Paragraph 2.

                                 JURISDICTION AND VENUE

          3.     Defendant admits Paragraph 3.

          4.     Defendant admits Paragraph 4.

          5.     Defendant admits Paragraph 5.

                                             COUNT I

          6.     Defendant admits only that he was President and Director of J&J Chemical but

denies the remainder of Paragraph 6.

          7.     Defendant admits Paragraph 7 to the extent that tax preparation services were sold

but denies the remainder.

          8.     Defendant admits Paragraph 8.

          9.     Defendant admits only that the AVC required the payment of $80,000 but denies

the remainder of Paragraph 9.

          10.    Defendant admits Paragraph 10.

          11.    Defendant admits Paragraph 11.

          12.    Defendant admits that the payment was made from the Bank of Commerce bank

account referenced in the Complaint but denies the remainder Paragraph 12.

          13.    Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 13, and it is therefore denied.

ANSWER TO COMPLAINT - 2
Case 20-08060-JDP         Doc 5    Filed 10/16/20 Entered 10/16/20 13:55:25           Desc Main
                                   Document      Page 3 of 7



       14.      Defendant states that the Complaint speaks for itself and that it alleges that J&J

Chemical made the purported fraudulent transfer and therefore Defendant denies Paragraph 14.

       15.      Defendant denies Paragraph 15.

       16.      Defendant admits Paragraph 16.

       17.      Defendant admits Paragraph 17.

       18.      Defendant admits Paragraph 18.

       19.      Defendant admits Paragraph 19.

       20.      Defendant admits Paragraph 20.

       21.      Defendant admits Paragraph 21.

       22.      Defendant admits Paragraph 22.

       23.      Defendant admits Paragraph 23.

       24.      Defendant admits Paragraph 24.

       25.      Defendant admits Paragraph 25.

       26.      Paragraph 26 calls for a legal conclusion and therefore Defendant denies

Paragraph 26.

       27.      Defendant admits Paragraph 27.

       28.      Defendant admits Paragraph 28.

       29.      Defendant states that the Complaint speaks for itself and that it alleges that J&J

Chemical made the purported fraudulent transfer and therefore Defendant denies Paragraph 29.

       30.      Defendant denies Paragraph 30.

       31.      Defendant admits Paragraph 31.

       32.      Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 32, and it is therefore denied.




ANSWER TO COMPLAINT - 3
Case 20-08060-JDP         Doc 5    Filed 10/16/20 Entered 10/16/20 13:55:25          Desc Main
                                   Document      Page 4 of 7



       33.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 13, and it is therefore denied.

       34.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 13, and it is therefore denied.

       35.     Defendant admits only that he was reimbursed $2,500 for computers that he

purchased but denies the remainder of Paragraph 35.

       36.     Defendant denies Paragraph 36.

       37.     Defendant states that the Complaint speaks for itself and that it alleges that J&J

Chemical made the purported fraudulent transfer and therefore Defendant denies Paragraph 37.

       38.     Defendant denies Paragraph 38.

       39.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 39, and it is therefore denied.

       40.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 40, and it is therefore denied.

       41.     Defendant states that the Complaint speaks for itself and that it alleges that J&J

Chemical made the purported fraudulent transfer and therefore Defendant denies Paragraph 41.

       42.     Defendant denies Paragraph 42.

       43.     Defendant admits Paragraph 43.

       44.     Defendant denies Paragraph 44.

       45.     Defendant denies Paragraph 45.

       46.     Defendant denies Paragraph 46.

       47.     Defendant denies Paragraph 47.

       48.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 48, and it is therefore denied.

ANSWER TO COMPLAINT - 4
Case 20-08060-JDP         Doc 5    Filed 10/16/20 Entered 10/16/20 13:55:25               Desc Main
                                   Document      Page 5 of 7



       49.     Defendant is without sufficient knowledge to either admit or deny the events

described in Paragraph 49, and it is therefore denied.

       50.     Defendant denies Paragraph 50.

       51.     Defendant denies Paragraph 51.

                                            COUNT II

       52.     Paragraph 52 is a reincorporation of previous paragraphs and does not call for a

response, and therefore Defendant denies Paragraph 52.

       53.     Defendant denies Paragraph 53.

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff fails to state a claim for which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by laches.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by estoppel.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by reason that Plaintiff has failed to

plead fraud with particularity as required by Federal Rule of Civil Procedure 9(b) and Federal

Rule of Bankruptcy Procedure 7009(b).

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by reason that Plaintiff has failed to

observe his duty to mitigate damages.

                              SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by reason that Plaintiff has not been

damaged.

ANSWER TO COMPLAINT - 5
Case 20-08060-JDP          Doc 5     Filed 10/16/20 Entered 10/16/20 13:55:25               Desc Main
                                     Document      Page 6 of 7



                             SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrine of res judicata or claim

preclusion.

                              EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred, in whole or in part, by the doctrine of collateral estoppel or

issue preclusion.

                                   RESERVATION OF RIGHTS

        Defendant reserves, among other things, the right to amend this pleading and assert any

additional claims, counterclaims, cross-claims, or defenses available.

                                 ATTORNEY FEES AND COSTS

        Defendant has been required to retain the services of attorneys to represent them in this

matter, and they should be awarded their costs and reasonable attorney’s fees in this matter.

        WHEREFORE, Defendant request that Plaintiff’s Complaint be dismissed with prejudice,

that it take nothing thereby, and that costs be assessed against the Plaintiff in favor of the Defendant.

        DATED this 16th day of October, 2020.

                                                        FOLEY FREEMAN, PLLC


                                                        /s/ Matthew G. Bennett
                                                        Matthew G. Bennett
                                                        Attorney for Defendant




ANSWER TO COMPLAINT - 6
Case 20-08060-JDP       Doc 5    Filed 10/16/20 Entered 10/16/20 13:55:25         Desc Main
                                 Document      Page 7 of 7



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of October, 2020, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Rhett M. Miller                            X      CM/ECF Notice
        PARSONS, SMITH, STONE,
        LOVELAND & SHIRLEY, LLP
        137 W. 13th Street
        PO BOX 910
        Burley, ID 83318


                                                  /s/ Matthew G. Bennett
                                                  Matthew G. Bennett




ANSWER TO COMPLAINT - 7
